This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 ANGELICA REZA,

 3          Petitioner-Appellee,

 4 v.                                                                                   No. 35,336

 5 VICTOR MENDOZA,

 6          Respondent-Appellant,

 7 and

 8 STATE OF NEW MEXICO ex rel.
 9 HUMAN SERVICES DEPARTMENT,

10          Intervenor-Appellee.

11 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
12 Gerard J. Lavelle, District Judge

13 Angelica Reza
14 Albuquerque, NM

15 Pro se Appellee

16 Carpenter & Associates
17 Joshua Carpenter
18 Albuquerque, NM

19 for Appellant
 1 New Mexico Human Services Department
 2 Blas Villanueva
 3 Albuquerque, NM

 4 for Intervenor-Appellee
 5                         MEMORANDUM OPINION

 6 BUSTAMANTE, Judge.

 7   {1}   Summary affirmance was proposed for the reasons stated in the notice of

 8 proposed disposition. No memorandum opposing summary affirmance has been filed,

 9 and the time for doing so has expired.

10   {2}   Affirmed.

11   {3}   IT IS SO ORDERED.

12
13                                   _______________________________________
14                                   MICHAEL D. BUSTAMANTE, Judge

15 WE CONCUR:


16
17 JONATHAN B. SUTIN, Judge


18
19 J. MILES HANISEE, Judge




                                            2